EXHIBIT 10.1

MORTGAGE SUPPLEMENT
Mortgage Supplement No. 3


This Mortgage Supplement No. 3 (the “Supplement”), is entered into by and among
SunPower Philippines Manufacturing Ltd., a foreign corporation duly licensed to
do business under the laws of the Philippines with office address at 100 Trade
Avenue, Phase 4, Special Economic Zone, Laguna Technopark, Biñan Laguna
(“SPML”), SPML Land, Inc., a corporation organized and existing under the laws
of the Philippines with principal address at 100 East Main Ave., LTI Biñan
Laguna (“SPML Land” or, together with SPML, the “Mortgagors”, or, individually,
each the “Mortgagor”); and the International Finance Corporation, an
international organization established by the Articles of Agreement among its
member countries including the Republic of Philippines ("IFC" or the
“Mortgagee”).
WHEREAS, the Mortgagors and Mortgagee have executed and registered a Mortgage
Agreement dated as of 6 May 2010 (the “Mortgage Agreement”), to secure the
Obligations of the Mortgagors referred to in such agreement;


WHEREAS, the Mortgage Agreement provides that the Mortgagors and Mortgagee shall
execute and register Mortgage Supplements for the purposes stated therein; and


WHEREAS, in fulfillment of the continuing obligation of the Mortgagors under the
Mortgage Agreement, Loan Agreement, and Financing Documents each of the
Mortgagors desires to execute this Mortgage Supplement with the Mortgagee.


NOW, THEREFORE, the parties hereto agree as follows:


1.
Unless otherwise defined in this Mortgage Supplement, (i) capitalized terms
shall have the meanings set forth in the Loan Agreement and the Mortgage
Agreement unless the context otherwise requires, and (ii) the principles of
construction set forth in the Loan Agreement and the Mortgage Agreement shall
apply.



2.
The Mortgagors hereby confirm that (i) certain of the Assets identified and
described as Future Chattel in the Mortgage Agreement have come into existence
and/or have been acquired in ownership by a Mortgagor as of the date hereof
(those certain assets to be herein called the “New Assets”), and (ii) the New
Assets are now identified and more fully described in Schedule A to this
Mortgage Supplement.



3.
The Mortgagors hereby acknowledge and agree (i) that the Chattel Mortgage has
been granted, created, established, and constituted on the New Assets in favor
of Mortgagee and (ii) that such Chattel Mortgage are subject to the same
provisions, terms, and conditions of the Mortgage Agreement as are applicable to
the Mortgage on the Present Chattel thereunder, as fully and completely for all
legal intents and purposes as if owned by the relevant Mortgagor on the date of
execution of the Mortgage Agreement.






1

--------------------------------------------------------------------------------




4.
The parties hereto confirm that the New Assets serve as security for payment of
the Obligations to the extent of the amount stated in Section 3.01(c) (Creation
of Chattel Mortgage) of the Mortgage Agreement, including interests, fees, and
charges that may be due thereon.



5.
Each of the Mortgagors undertakes, at Mortgagors' cost and expense, to register
this Mortgage Supplement with the appropriate Registry of Deeds and, where
necessary, other appropriate government agencies, in the Philippines in
accordance with the Mortgage Agreement.



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representative to execute and deliver this Supplement as of __________________.


SunPower Philippines Manufacturing Ltd.
By: /s/ Jaxcha Ortmanns
 
Name: Jascha Ortmanns
Position: Vice President - Operations
 
SPML Land, Inc.
By: /s/ Michelle Ramos
 
Name: Michelle Ramos
Position: Treasurer/CFO
 
International Finance Corporation
By: /s/ Jesse O. Ang
 
Name: Jesse O. Ang
Position: Resident Representative



Signed in the presence of


_________________________              _________________________







2

--------------------------------------------------------------------------------




AFFIDAVIT OF GOOD FAITH


We swear that the Chattel Mortgage embodied in the Mortgage Agreement, as
amended and/or supplemented by the foregoing Mortgage Supplement, is made for
the purpose of securing the obligations specified therein, and for no other
purpose, and that the same are just and valid obligations not entered into for
the purpose of fraud.


SunPower Philippines Manufacturing Ltd.
By: /s/ Jaxcha Ortmanns
 
Name: Jascha Ortmanns
Position: Vice President - Operations
 
SPML Land, Inc.
By: /s/ Michelle Ramos
 
Name: Michelle Ramos
Position: Treasurer/CFO
 
International Finance Corporation
By: /s/ Jesse O. Ang
 
Name: Jesse O. Ang
Position: Resident Representative












3

--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND CERTIFICATION OF OATH


REPUBLIC OF THE PHILIPPINES    )
) S.S.


BEFORE ME, a Notary Public for and in the above jurisdiction this ____ day of
FEB 05 2013 personally appeared the following individual/s, representing the
respective corporation/s indicated below his/their names:


Name
Passport No.
Issued at/on
 
 
 
SunPower Philippines Manufacturing Ltd.
represented by:
Jascha Ortmanns
 
Deutsch
SPML Land, Inc.
represented by:
Michelle Ramos
 
DFA, Manila



personally known to me or identified by me through competent evidence of
identity to be the same persons who presented to me and signed in my presence
this Mortgage Supplement No. 3 consisting of six (6) pages, including this
Acknowledgment Page, all of which were signed by them and their instrumental
witnesses, and they represented that they executed this Agreement as their free
and voluntary act and that they are duly authorized to sign for the corporations
they respectively represent.


This Mortgage Supplement No. 3 relates to the Mortgage Agreement dated as of 6
May 2010 among the same parties and consists of six (6) pages, including the
pages of this Acknowledgment and Schedule A attached hereto, and is signed by
the parties hereto and their instrumental witnesses on the signature page and on
the left margin of the other pages hereof.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal
this ___ day of FEB 05 2013, 2013 at Taguig City, Philippines.


Doc. No. 81
[Notary Stamp]
/s/ Miguel Antonio B. Pastelero
 
MIGUEL ANTONIO B. PASTELERO
Page No. 18
Notary Public, Taguig City
Book No. 1
Appointment No. 257, Until December 31, 2013
Series of 2013.
12th Floor, Net One Center, 26th St., cor. 3rd Avenue
 
Crescent Park West Bonifacio Global City, Taguig 1634
 
Roll of Attorney No. 56173
 
PTR No. 3174456; 01/03/2012; Makan City
 
IBP No 869539; 01/03/2012; Quezon City








4

--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND CERTIFICATION OF OATH


REPUBLIC OF THE PHILIPPINES    )
) S.S.


BEFORE ME, a Notary Public for and in the above jurisdiction this FEB 07 2013
day of ____ personally appeared the following individual/s, representing the
respective corporation/s indicated below his/their names:


Name
Passport No.
Issued at/on
 
 
 
International Finance Corporation
represented by:
Jesse O. Ang


DFA Manila
1/14/10



personally known to me or identified by me through competent evidence of
identity to be the same persons who presented to me and signed in my presence
this Mortgage Supplement No. 3 consisting of six (6) pages, including this
Acknowledgment Page, all of which were signed by them and their instrumental
witnesses, and they represented that they executed this Agreement as their free
and voluntary act and that they are duly authorized to sign for the corporations
they respectively represent.


This Mortgage Supplement No. 3 relates to the Mortgage Agreement dated as of 6
May 2010 among the same parties and consists of six (6) pages, including the
pages of this Acknowledgment and Schedule A attached hereto, and is signed by
the parties hereto and their instrumental witnesses on the signature page and on
the left margin of the other pages hereof.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal
this ___ day of FEB 07 2013, 2013 at CITY OF MANILA, Philippines.


Doc. No. 482
 
/s/ SOCRATES G. MARANAN
Page No. 97
NOTARY PUBLIC
Book No. 9
UNTIL DECEMBER 31, 2013
Series of 2013.
IBP No. 840842/10-21-11
 
PTR No. 1414392/01-02-13
 
NC. No. 2012-009/ROA No. 31923
 
 
 
 






5

--------------------------------------------------------------------------------






Schedule A
DESCRIPTION OF NEW ASSETS
Description
Asset Number
Acquisition Date
Class
Laser
89,742
21-May-12
Mfg Eqpt
Laser
89742A
21-May-12
Mfg Eqpt
Printer Automation
41,796
31-Mar-12
Mfg Eqpt
Printer Automation
41796A
22-Mar-12
Mfg Eqpt
Printer Automation
41796B
23-Apr-12
Mfg Eqpt
Laser
89,737
23-Jul-12
Mfg Eqpt
Laser
89737A
24-Jul-12
Mfg Eqpt
Laser
89737B
23-Jul-12
Mfg Eqpt
Laser
89,738
23-Jul-12
Mfg Eqpt
Laser
89738A
23-Jul-12
Mfg Eqpt
Laser
89738B
23-Jul-12
Mfg Eqpt
Laser
89,744
23-Jul-12
Mfg Eqpt
Laser
89744A
24-Jul-12
Mfg Eqpt
Laser
89744B
23-Jul-12
Mfg Eqpt
Printer Automation
100754A
23-Jul-12
Mfg Eqpt
Metrology
78,733
20-Apr-12
Mfg Eqpt
Metrology
78733A
15-May-12
Mfg Eqpt
Laser
46,737
20-Apr-12
Mfg Eqpt
Automation 6
131,733
20-Aug-12
Mfg Eqpt
Automation 6
131733-UL
20-Aug-12
Mfg Eqpt
Automation 6
150,751
20-Aug-12
Mfg Eqpt
Automation 6
150751-UL:
20-Aug-12
Mfg Eqpt
Automation 6
150,750
20-Aug-12
Mfg Eqpt
Automation 6
150750-UL
20-Aug-12
Mfg Eqpt
Automation 6
78736C
10-Aug-12
Mfg Eqpt
Automation 6
150,764
5-Aug-12
Mfg Eqpt
Automation 6
150764-UL
20-Aug-12
Mfg Eqpt
Laser
150,772
19-Aug-12
Mfg Eqpt
Laser
150,773
19-Aug-12
Mfg Eqpt
Laser
150,774
19-Aug-12
Mfg Eqpt
Printer Automation
193768C
19-Aug-12
Mfg Eqpt
Printer Automation
193769C
19-Aug-12
Mfg Eqpt
Printer Automation
193768B
19-Aug-12
Mfg Eqpt
Printer Automation
193768B
19-Aug-12
Mfg Eqpt
Printer Automation
193768B
19-Aug-12
Mfg Eqpt
Automation 6
151,740
20-Aug-12
Mfg Eqpt
Automation 6
151740-UL
20-Aug-12
Mfg Eqpt
Automation 6
151,741
20-Aug-12
Mfg Eqpt
Automation 6
151741-UL
20-Aug-12
Mfg Eqpt




--------------------------------------------------------------------------------




Description
Asset Number
Acquisition Date
Class
Printer Automation
193,768
19-Nov-12
Mfg Eqpt
Printer Automation
193768A
19-Nov-12
Mfg Eqpt
Printer Automation
193,769
19-Nov-12
Mfg Eqpt
Printer Automation
193769A
19-Nov-12
Mfg Eqpt
Printer Automation
193769B
19-Nov-12
Mfg Eqpt
Printer Automation
158,733
17-May-12
Mfg Eqpt
Printer Automation
158733A
24-Oct-12
Mfg Eqpt
Automation 6
54,738
20-Apr-12
Mfg Eqpt
Automation 6
54738A
23-Apr-12
Mfg Eqpt
Automation 6
54738-UL
20-Apr-12
Mfg Eqpt
Automation 6
54,739
20-Apr-12
Mfg Eqpt
Automation 6
54739A
23-Apr-12
Mfg Eqpt
Automation 6
54739-UL
20-Apr-12
Mfg Eqpt
Automation 6
54,740
20-Apr-12
Mfg Eqpt
Automation 6
54740A
23-Apr-12
Mfg Eqpt
Automation 6
54740-UL
20-Apr-12
Mfg Eqpt
Automation 6
150764B
24-Sep-12
Mfg Eqpt
Automation 6
150740B
24-Sep-12
Mfg Eqpt
Automation 6
151741B
24-Sep-12
Mfg Eqpt
Laser
78,736
20-Apr-12
Mfg Eqpt
Laser
78736A
23-Apr-12
Mfg Eqpt
Laser
78736B
23-Apr-12
Mfg Eqpt
Laser
78736D
23-Apr-12
Mfg Eqpt
Laser
78,737
20-Apr-12
Mfg Eqpt
Laser
78737A
23-Apr-12
Mfg Eqpt
Laser
78737B
23-Apr-12
Mfg Eqpt
Laser
78737C
23-Apr-12
Mfg Eqpt
Laser
78737D
23-Apr-12
Mfg Eqpt
Laser
78,738
20-Apr-12
Mfg Eqpt
Laser
78738A
23-Apr-12
Mfg Eqpt
Laser
78738B
23-Apr-12
Mfg Eqpt
Laser
78738C
23-Apr-12
Mfg Eqpt
Laser
78738D
23-Apr-12
Mfg Eqpt
Laser
89737C
2-Sep-12
Mfg Eqpt
Laser
89738C
2-Sep-12
Mfg Eqpt
Laser
89744C
2-Sep-12
Mfg Eqpt
Laser
150772A
24-Oct-12
Mfg Eqpt
Laser
150772B
24-Oct-12
Mfg Eqpt
Laser
150773A
24-Oct-12
Mfg Eqpt
Laser
150773B
24-Oct-12
Mfg Eqpt
Laser
150774A
24-Oct-12
Mfg Eqpt
Laser
150774B
24-Oct-12
Mfg Eqpt
Laser
157,733
24-Oct-12
Non-Mfg Eqpt
Laser
157733A
24-Oct-12
Non-Mfg Eqpt
Laser
177,755
24-Oct-12
Non-Mfg Eqpt
Laser
193,771
19-Nov-12
Mfg Eqpt
Laser
193,772
19-Nov-12
Mfg Eqpt




--------------------------------------------------------------------------------




Description
Asset Number
Acquisition Date
Class
Printer Automation
207,743
4-Nov-12
Mfg Eqpt
Printer Automation
151,737
19-Aug-12
Mfg Eqpt
Laser
177,752
25-Sep-12
Mfg Eqpt
Laser
177,753
25-Sep-12
Mfg Eqpt
Laser
177,754
25-Sep-12
Mfg Eqpt
Automation 6
187,738
7-Oct-12
Mfg Eqpt
Laser
187,739
7-Oct-12
Mfg Eqpt
Laser
187,740
7-Oct-12
Mfg Eqpt
Laser
187,741
7-Oct-12
Mfg Eqpt
Automation 6
187,758
11-Oct-12
Mfg Eqpt
Automation 6
187,759
11-Oct-12
Mfg Eqpt
Automation 6
187,760
11-Oct-12
Mfg Eqpt
Automation 6
187,761
11-Oct-12
Mfg Eqpt
Automation 6
187,762
11-Oct-12
Mfg Eqpt
Printer Automation
193,767
21-Oct-12
Mfg Eqpt
Printer Automation
206,739
18-Nov-12
Mfg Eqpt
Printer Automation
206,740
18-Nov-12
Mfg Eqpt
Printer Automation
207,747
15-Nov-12
Mfg Eqpt
Laser
207,754
19-Nov-12
Mfg Eqpt
Laser
207,755
19-Nov-12
Mfg Eqpt
Laser
207,756
19-Nov-12
Mfg Eqpt
Printer Automation
208,738
19-Nov-12
Mfg Eqpt
Laser
177753A
7-Oct-12
Mfg Eqpt
Automation 6
187738-UL
16-Oct-12
Mfg Eqpt
Laser
187739A
25-Sep-12
Mfg Eqpt
Laser
187739B
16-Dec-12
Mfg Eqpt
Laser
187740A
19-Nov-12
Mfg Eqpt
Laser
187740B
16-Dec-12
Mfg Eqpt
Laser
187741A
19-Nov-12
Mfg Eqpt
Laser
187741B
16-Dec-12
Mfg Eqpt
Automation 6
187758-UL
16-Oct-12
Mfg Eqpt
Automation 6
187759-UL
16-Oct-12
Mfg Eqpt
Automation 6
187760-UL
18-Oct-12
Mfg Eqpt
Automation 6
187761-UL
18-Nov-12
Mfg Eqpt
Automation 6
187762-UL
18-Nov-12
Mfg Eqpt
Printer Automation
193770A
7-Oct-12
Mfg Eqpt
Printer Automation
208738A
19-Nov-12
Mfg Eqpt
Printer Automation
208738B
19-Nov-12
Mfg Eqpt
Printer Automation
208738C
19-Nov-12
Mfg Eqpt
Printer Automation
208738D
19-Nov-12
Mfg Eqpt
Printer Automation
208738E
19-Nov-12
Mfg Eqpt
Printer Automation
208738F
19-Nov-12
Mfg Eqpt
Printer Automation
208738G
19-Nov-12
Mfg Eqpt




--------------------------------------------------------------------------------




Description
Asset Number
Acquisition Date
Class
Printer Automation
208738H
19-Nov-12
Mfg Eqpt
Printer Automation
208738I
19-Nov-12
Mfg Eqpt
Printer Automation
208738J
19-Nov-12
Mfg Eqpt
Printer Automation
208738K
19-Nov-12
Mfg Eqpt
Printer Automation
208738L
19-Nov-12
Mfg Eqpt
Printer Automation
208738M
19-Nov-12
Mfg Eqpt
Automated Tester
141,751
5-Aug-12
Mfg Eqpt
Diffusion
157,734
4-Sep-12
Mfg Eqpt
Diffusion
165,733
9-Sep-12
Mfg Eqpt
Automated Tester
165,737
11-Sep-12
Mfg Eqpt
Automated Tester
177,741
9-Sep-12
Mfg Eqpt
Diffusion
177,746
23-Sep-12
Mfg Eqpt
Wafer Transfer System
177,747
24-Sep-12
Mfg Eqpt
Automated Tester
186,737
14-Oct-12
Mfg Eqpt
Diffusion
187,756
7-Oct-12
Mfg Eqpt
Diffusion
187,757
7-Oct-12
Mfg Eqpt
Diffusion
193,751
14-Oct-12
Mfg Eqpt
Etch Tool Loader/Unloader
193,773
21-Oct-12
Mfg Eqpt
Etch Tool Loader/Unloader
193,774
21-Oct-12
Mfg Eqpt
Diffusion
195,750
22-Oct-12
Mfg Eqpt
Automated Tester
196,744
22-Oct-12
Mfg Eqpt
Frontside/Backside Tool
201,739
6-Nov-12
Mfg Eqpt
Frontside/Backside Tool
201,740
6-Nov-12
Mfg Eqpt
Wafer Transfer System
210,768
16-Dec-12
Mfg Eqpt
Frontside/Backside Tool
212,738
20-Dec-12
Mfg Eqpt
Automated Tester
141751A
7-Oct-12
Mfg Eqpt
Diffusion
157734A
16-Dec-12
Mfg Eqpt
Diffusion
165733A
16-Dec-12
Mfg Eqpt
Diffusion
177746A
16-Dec-12
Mfg Eqpt
Wafer Transfer System
177747A
16-Dec-12
Mfg Eqpt
Wafer Transfer System
181737A
16-Dec-12
Mfg Eqpt
Automated Tester
186737A
7-Oct-12
Mfg Eqpt
Diffusion
187756A
16-Dec-12
Mfg Eqpt
Diffusion
187757A
16-Dec-12
Mfg Eqpt
Etch Tool Loader/Unloader
193773A
7-Oct-12
Mfg Eqpt
Etch Tool Loader/Unloader
193774A
7-Oct-12
Mfg Eqpt
Diffusion
195750A
16-Dec-12
Mfg Eqpt



[Nothing follows]



